Citation Nr: 1525468	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The Veteran testified before a Decision Review Officer during a hearing held at the RO in January 2013.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not include a current left hip diagnosis or indicate that such is related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent a letter to the Veteran in April 2011 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  He underwent a VA examination for his claim in February 2012, and the Board finds the examination report and opinion to be adequate with which to decide the issue on appeal.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to Service Connection for a Left Hip Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The second and third elements of service connection can also be established for chronic diseases by showing a continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997).  

Certain chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a left hip disability due to injuries suffered in an in-service motor vehicle accident in January 1984.  Service treatment records confirm the Veteran was hospitalized from January 5 to January 8, 1984 after his vehicle hit patch of ice and skidded off the road into a ravine.  The primary diagnosis at admission was a left hip contusion.  X-rays were negative for any significant findings, and the treating physician provided a final diagnosis of "deep contusions" to the left hip with skin ecchymosis.  The Veteran underwent physical therapy and was released from the hospital with little to no limitation.  There is no additional evidence regarding treatment for left hip pain in the service treatment records.  Thus, a chronic condition was not "noted" during service.  Savage, 10 Vet. App. at 496; 38 C.F.R. § 3.309(a).  

Post-service, a July 2011 VA record includes the Veteran's report of experiencing left hip pain and a burning pain down his left thigh for two years.  He reported that he was treated for left hip arthritis by a chiropractor approximately eleven years prior.  The physical examination of the left hip was normal.  An associated x-ray of the left hip showed no acute fracture and that the hip joint space and femoral head contour was preserved.      

The Veteran underwent a VA examination in February 2012.  The examiner relayed the January 1984 diagnosis of contusion of the iliac crest on the left, but did not identify any other left hip disorders based on the results of the examination.  Following a review of the record and the examination of the Veteran, the examiner opined that the Veteran's current left hip pain is less likely than not the result of the left hip contusion in January 1984.  She explained that contusions typically result in skin discoloration, swelling and pain with possible restricted movement or stiffness depending on the location, but do not constitute a permanent condition.  The examiner concluded that there was no evidence that the in-service left hip contusion resulted in a permanent condition.  

A subsequent VA records dated from April 201 to February 2013 note the Veteran's history of left hip pain and include an April 2012 notation that this pain was due to a motor vehicle accident that occurred at a young age.  These records do not include a left hip diagnosis. 

Given the above, the Board finds that service connection for a left hip disability is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The medical evidence of record in this case does not show that the Veteran has a currently diagnosed left hip disability.  Although the Board acknowledged that he was given a diagnosis of left hip contusion during service, the post-service medical evidence does not show that a left hip disorder has been disorder at any time since he filed his claim for service connection.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Indeed, the April 2012 VA examination, as well as the other clinical examinations reflected in the VA medical records, failed to show objective evidence of a current left hip disability.  Due to the absence of objective evidence of a current left hip disability, there is no basis upon which to grant service connection in this case.  

To the extent that the Veteran argues or the evidence reflects that he experiences left hip pain, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

The Board has considered the Veteran's report of experiencing constant left pain and finds him to be competent to describe his left hip symptomatology.  However, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a left hip disorder or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against the claim, it does not apply, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 


ORDER

Entitlement to service connection for a left hip disability.  



REMAND

The Veteran seeks entitlement to service connection for a left knee disability due to in-service injuries.  He is noted to have been given a diagnosis of left knee strain in September 1983 during service and to have sustained a left anterior cruciate ligament (ACL) tear in 1994 following his separation.  The February 2012 VA examiner noted there was no evidence that the Veteran tore his left ACL during service and ultimately determined it is less likely than not that his post ACL tear disability is related to service.  However, the examiner did not discuss the finding of arthritis shown on the x-rays conducted during the February 2012 VA examination or provide an opinion as to whether his left knee arthritis is related to an in-service injury.   

VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  As the February 2012 VA opinion does not address all of the Veteran's current left knee diagnoses, a remand is needed in order to afford him a new examination and to obtain an etiological opinion for all left knee disorders present during the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the record all outstanding VA and private medical records pertinent to the Veteran's claim.

2.  Thereafter, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the period of the claim.  All pertinent evidence included in the Veteran's electronic files must be made available to the examiner prior to the examination, and the examiner must indicate that these records were reviewed.  All indicated tests must be completed and reported in full.  

Based on a review of the medical evidence, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any left knee disorder present during the claim, to include his currently diagnosed left knee arthritis, was incurred in or is otherwise related to the Veteran's military service, including any injuries or symptoms documented in his service treatment records.  The examiner must also opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left knee arthritis was present within a year of his separation in August 1985.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  The RO or the AMC must review the examination report and ensure that all requested development has been completed in full.  If the report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claim.

4.  After completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


